     Case 3:19-cv-01537-BEN-JLB Document 93 Filed 02/02/21 PageID.9672 Page 1 of 19




 1     John W. Dillon (SBN 296788)
          jdillon@dillonlawgp.com
 2
       DILLON LAW GROUP APC
 3     2647 Gateway Road
       Suite 105, No. 255
 4
       Carlsbad, California 92009
 5     Phone: (760) 642-7150
       Fax: (760) 642-7151
 6
 7     George M. Lee (SBN 172982)
          gml@seilerepstein.com
 8
       SEILER EPSTEIN LLP
 9     275 Battery Street, Suite 1600
10     San Francisco, California 94111
       Phone: (415) 979-0500
11     Fax: (415) 979-0511
12
       Attorneys for Plaintiffs
13
14                                UNITED STATES DISTRICT COURT

15                     FOR THE SOUTHERN DISTRICT OF CALIFORNIA
16
       JAMES MILLER, an individual, et al.,                    Case No. 3:19-cv-01537-BEN-JLB
17
18                    Plaintiffs,                              PLAINTIFFS’ NOTICE OF LODGING OF
                                                               PLAINTIFFS’ TRIAL EXHIBITS,
19     vs.                                                     DEPOSITION TRANSCRIPTS AND
20                                                             DEPOSITION VIDEO; AND APPENDIX
       XAVIER BECERRA, in his official
21     capacity as Attorney General of                         Trial: February 3, 2021
22     California, et al.,                                     Time: 10:00 a.m.
                                                               Courtroom 5A
23                    Defendants.                              Judge: Hon. Roger T. Benitez
24
25
26
       //
27
       //
28
                                                             –1–
       PLAINTIFFS’ NOTICE OF LODGING OF PLAINTIFFS’ TRIAL EXHIBITS, DEPOSITION TRANSCRIPTS, AND DEPOSITION VIDEO; AND
                                                          APPENDIX
                                                CASE NO. 3:19-cv-01537-BEN-JLB
     Case 3:19-cv-01537-BEN-JLB Document 93 Filed 02/02/21 PageID.9673 Page 2 of 19




 1      TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD
 2            PLEASE TAKE NOTICE that Plaintiffs hereby lodge Plaintiffs’ designated
 3     deposition transcripts and exhibits introduced during the deposition of the following
 4     deponents:
 5        • Robert Margulies, M.D.
 6        • Allen Youngman
 7        • Ashley Hlebinsky
 8        • Emanuel Kapelsohn
 9        • Lucy Allen
10        • Kenneth Brown
11        • James Curcuruto
12        • John R. Lott, Jr., Ph.D.
13            Plaintiffs also hereby lodge Plaintiffs’ Trial Exhibits 001 through 032 (located
14     in Appendix A below). Along with the physical documents identified above, Plaintiffs
15     hereby lodge on a USB drive the electronic copies of the complete and full transcripts
16     of the depositions listed above and Plaintiffs’ Trial Exhibits 001 through 032. The
17     USB drive also contains the video of the deposition of Lucy Allen. All remaining
18     videos of the depositions listed above will be lodged as soon as Plaintiffs are in
19     possession of said videos.
20            The lodging of the above-identified documents was completed on February 2,
21     2021, by in-person delivery to the following location:
22
23                                               Hon. Roger T. Benitez
24                                             Chambers Rm. #: Suite 5135
                                                  Edward J. Schwartz
25                                              United States Courthouse
26                                                221 West Broadway
                                                 San Diego, CA 92101
27
28
                                                             –2–
       PLAINTIFFS’ NOTICE OF LODGING OF PLAINTIFFS’ TRIAL EXHIBITS, DEPOSITION TRANSCRIPTS, AND DEPOSITION VIDEO; AND
                                                          APPENDIX
                                                CASE NO. 3:19-cv-01537-BEN-JLB
     Case 3:19-cv-01537-BEN-JLB Document 93 Filed 02/02/21 PageID.9674 Page 3 of 19




 1
 2
 3            Plaintiffs’ exhibits and designated deposition transcripts are contained in two
 4     boxes. The USB drive identified above was placed in a manila envelope inside the
 5     first Trial Exhibit binder.
 6
 7                                                         Respectfully submitted,
 8      Dated: February 2, 2021                            SEILER EPSTEIN LLP
 9
10                                                         /s/ George M. Lee
                                                           George M. Lee
11
                                                           DILLON LAW GROUP APC
12
13
                                                           /s/ John W. Dillon
14                                                         John W. Dillon
                                                           Attorneys for Plaintiffs
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                             –3–
       PLAINTIFFS’ NOTICE OF LODGING OF PLAINTIFFS’ TRIAL EXHIBITS, DEPOSITION TRANSCRIPTS, AND DEPOSITION VIDEO; AND
                                                          APPENDIX
                                                CASE NO. 3:19-cv-01537-BEN-JLB
     Case 3:19-cv-01537-BEN-JLB Document 93 Filed 02/02/21 PageID.9675 Page 4 of 19




 1                                                APPENDIX A
 2
 3      Case Title: Miller v. Becerra, et al.                     Case No. 3:19-cv-01537-BENJ-JLB
 4
                                    INDEX OF PLAINTIFFS’ TRIAL EXHIBITS
 5
 6        EXH.       DATE           DATE     DESCRIPTION
          NO.        MARKED         ADMITTED
 7        001                                Declaration of Emanuel Kapelsohn in
 8                                           Support of Plaintiffs’ Motion for Preliminary
                                             Injunction [and Exhibits 001-1 through 001-17]
 9
10        001-1                                       Article entitled “Pregnant Florida Mom Uses
                                                      AR-15 to Kill Home Intruder”
11
12        001-2                                       Article entitled “Deputies: 30 Rounds Fired
                                                      From AR-15 in Deadly Florida Home Invasion”
13
14        001-3                                       Article entitled “Man Armed With AR-15 Stops
                                                      Attack By
15                                                    Neighbor in Oswego”
16
          001-4                                       Article entitled “Texas Hero Reportedly Used
17                                                    His Own AR to Confront the Sutherland
18                                                    Springs Shooter”
19
          001-5                                       Article entitled “Harris County Deputy’s Son
20                                                    Shoots One of Two
                                                      Intruders”
21
22        001-6                                       Article entitled “Elkins Park Man Killed After
                                                      Forcing His Way Into Apartment”
23
24        001-7                                       Article entitled “Shooting Deemed Justifiable:
25                                                    Authorities Say Zach Peters Acted Lawfully
                                                      When He Shot, Killed Three Intruders”
26
27        001-8                                       R.K. Taubert (FBI, Ret.), “About .223
                                                      Penetration.”
28
                                                             –4–
       PLAINTIFFS’ NOTICE OF LODGING OF PLAINTIFFS’ TRIAL EXHIBITS, DEPOSITION TRANSCRIPTS, AND DEPOSITION VIDEO; AND
                                                          APPENDIX
                                                CASE NO. 3:19-cv-01537-BEN-JLB
     Case 3:19-cv-01537-BEN-JLB Document 93 Filed 02/02/21 PageID.9676 Page 5 of 19




 1      Case Title: Miller v. Becerra, et al.                     Case No. 3:19-cv-01537-BENJ-JLB
 2
                                    INDEX OF PLAINTIFFS’ TRIAL EXHIBITS
 3
 4        EXH.       DATE           DATE     DESCRIPTION
           NO.       MARKED         ADMITTED
 5        001-9                              “Real World Testing: .223/5.56 Penetration
 6                                           Tests vs. .40 S&W and 12 ga. Slug”

 7       001-10                                       Article entitled “Why ‘High-Powered’ 5.56
 8                                                    NATO/.223 AR-15 is Safer for Home Defense
                                                      (FBI Overpenetration Testing)”
 9
10       001-11                                       Diagram of a standard AR-15/M16
11       001-12                                       USDOJ Bureau of Justice Statistics Special
12                                                    Report, NCJ251776, “Source and Use of
                                                      Firearms Involved in Crimes” (2019)
13
14       001-13                                       Picture of Mossberg 500 tactical pump shotgun
                                                      with collapsible stock
15
16       001-14                                       Picture of A2 birdcage flash hider
17
         001-15                                       Article entitled ““Violent Crimes Most Likely
18                                                    to Occur At Night”
19
         001-16                                       Picture of a Winchester Model 94 lever action
20                                                    rifle
21
         001-17                                       Article entitled “This Day in History, April 16:
22                                                    Virginia Tech Shooting Leaves 32 Dead”
23
           002                                        Declaration of Ashley Hlebinsky in Support of
24                                                    Plaintiffs’ Motion for Preliminary Injunction
25                                                    [and Exhibits 002-1 through 002-35]

26        002-1                                       Ashley Hlebinsky, Curriculum Vitae
27
28
                                                             –5–
       PLAINTIFFS’ NOTICE OF LODGING OF PLAINTIFFS’ TRIAL EXHIBITS, DEPOSITION TRANSCRIPTS, AND DEPOSITION VIDEO; AND
                                                          APPENDIX
                                                CASE NO. 3:19-cv-01537-BEN-JLB
     Case 3:19-cv-01537-BEN-JLB Document 93 Filed 02/02/21 PageID.9677 Page 6 of 19




 1      Case Title: Miller v. Becerra, et al.                     Case No. 3:19-cv-01537-BENJ-JLB
 2
                                    INDEX OF PLAINTIFFS’ TRIAL EXHIBITS
 3
 4        EXH.       DATE           DATE     DESCRIPTION
           NO.       MARKED         ADMITTED
 5        002-2                              Picture of a handcannon and a multiple barrel
 6                                           version

 7        002-3                                       Example of an early target shooting prize; A
 8                                                    German parcel-gilt silver target shooting prize,
                                                      Dresden, dated 1537, unmarked
 9
10        002-4                                       Picture of wheel-lock handgun, circa 1509
11        002-5                                       Pictures of the Lorenzoni system of firearm in
12                                                    long gun and pistol form
13        002-6                                       Picture of Girardoni/Girandoni air rifle, 1779
14
          002-7                                       Pictures of Volcanic repeating firearms in pistol
15                                                    and rifle forms
16
          002-8                                       Picture of the 1860 Henry rifle (15+ rounds)
17
18        002-9                                       Picture of the 1853 (Belgium) and 157 (US)
                                                      patented Genhart rifles (10 rounds)
19
20       002-10                                       Pictures of the Borchardt C-93 semi-automatic
                                                      pistol with detachable magazine (1893); the
21
                                                      Mauser C-96 (1895) with a 10-round magazine;
22                                                    Luger semi-automatic pistol with 32-round snail
                                                      drum magazines (with pistol grip and shoulder
23
                                                      stock attachments).
24
25       002-11                                       Pictures of Lorenzoni system firearm depicting
                                                      magazine configuration
26
27
28
                                                             –6–
       PLAINTIFFS’ NOTICE OF LODGING OF PLAINTIFFS’ TRIAL EXHIBITS, DEPOSITION TRANSCRIPTS, AND DEPOSITION VIDEO; AND
                                                          APPENDIX
                                                CASE NO. 3:19-cv-01537-BEN-JLB
     Case 3:19-cv-01537-BEN-JLB Document 93 Filed 02/02/21 PageID.9678 Page 7 of 19




 1      Case Title: Miller v. Becerra, et al.                     Case No. 3:19-cv-01537-BENJ-JLB
 2
                                    INDEX OF PLAINTIFFS’ TRIAL EXHIBITS
 3
 4        EXH. DATE                 DATE     DESCRIPTION
          NO.   MARKED              ADMITTED
 5       002-12                              Picture of the Hunt Volitional Rifle with first
 6                                           patented tubular magazine in the U.S. in the
                                             1840s
 7
 8       002-13                                       Picture of Spencer repeating rifle utilizing a
                                                      detachable tubular magazine from the buttstock
 9
10       002-14                                       Picture of externally visible shot/round counter
                                                      on Genhart turret rifle which incorporated
11                                                    detachable circular magazine
12
         002-15                                       Picture of the Jarre Harmonica firearm (pistol
13                                                    form) with a horizontally seated detachable
14                                                    magazine
15       002-16                                       Picture of an 1864 Robert Wilson detachable
16                                                    magazine patent an 1855 Roland White box
                                                      magazine patent
17
18       002-17                                       Pictures of the Mannlicher semi-automatic
                                                      Model 1886 rifle and James Paris Lee vertically
19
                                                      stacked box magazine patent
20
         002-18                                       Pictures of Winchester Model 1907 and Model
21
                                                      1903
22
         002-19                                       Diagram identifying differences between
23
                                                      rimfire and centerfire cartridges
24
25       002-20                                       Diagram depicting semi-automated operation of
                                                      a handgun
26
27       002-21                                       Picture of Mannlicher semi-automatic Model
                                                      1886 rifle
28
                                                             –7–
       PLAINTIFFS’ NOTICE OF LODGING OF PLAINTIFFS’ TRIAL EXHIBITS, DEPOSITION TRANSCRIPTS, AND DEPOSITION VIDEO; AND
                                                          APPENDIX
                                                CASE NO. 3:19-cv-01537-BEN-JLB
     Case 3:19-cv-01537-BEN-JLB Document 93 Filed 02/02/21 PageID.9679 Page 8 of 19




 1      Case Title: Miller v. Becerra, et al.                     Case No. 3:19-cv-01537-BENJ-JLB
 2
                                    INDEX OF PLAINTIFFS’ TRIAL EXHIBITS
 3
 4        EXH. DATE                 DATE     DESCRIPTION
          NO.   MARKED              ADMITTED
 5       002-22                              Picture of pistol grip long arm from
 6                                           approximately 1700s

 7       002-23                                       Pictures of various detachable stock options
 8                                                    (e.g., Borchardt semi-automatic pistol of 1893
                                                      and the Mauser C-96)
 9
10       002-24                                       Pictures of Ithaca Auto and Burglar (1922),
                                                      Harrington & Richardson Handi Gun (1921);
11                                                    Marble Game Getter (1908); M1A1 Paratrooper
12                                                    Carbine
13       002-25                                       Picture of the French Magot rifle from the
14                                                    1860s
         002-26                                       Picture of German Frei pistol of the 19th and
15                                                    20th century
16
         002-27                                       Picture of early Olympic Winchester rifle
17                                                    featuring thumbhole stock
18
         002-28                                       Picture of snaphaunce blunderbuss with folding
19
                                                      stock (dated 1650-1700)
20
         002-29                                       Picture of Luger Model 1902 semi-automatic
21
                                                      carbine
22
         002-30                                       Pictures of Winchester Model 12 and LC Smith
23
                                                      Try Guns
24
25       002-31                                       Picture of M1A1 Paratrooper Carbine

26       002-32                                       Picture of Lee-Enfield “jungle carbine” with
27                                                    flash suppressor

28
                                                             –8–
       PLAINTIFFS’ NOTICE OF LODGING OF PLAINTIFFS’ TRIAL EXHIBITS, DEPOSITION TRANSCRIPTS, AND DEPOSITION VIDEO; AND
                                                          APPENDIX
                                                CASE NO. 3:19-cv-01537-BEN-JLB
     Case 3:19-cv-01537-BEN-JLB Document 93 Filed 02/02/21 PageID.9680 Page 9 of 19




 1      Case Title: Miller v. Becerra, et al.                     Case No. 3:19-cv-01537-BENJ-JLB
 2
                                    INDEX OF PLAINTIFFS’ TRIAL EXHIBITS
 3
 4        EXH. DATE                 DATE     DESCRIPTION
          NO.   MARKED              ADMITTED
 5       002-33                              Picture of Brown Bess early single-shot pistol
 6
         002-34                                       Pictures of Remington XP100 (1960s) and
 7                                                    Browning Buckmark Silhouette pistols
 8
         002-35                                       Picture of Colier (1814) percussion shotgun and
 9                                                    Colt Patterson Model 1839 revolving shotgun
10
           003                                        Declaration of George Mocsary in Support of
11                                                    Plaintiffs’ Motion for Preliminary Injunction
12                                                    [and Exhibits 003-1 through 003-9]
13        003-1                                       George A. Mocsary, Curriculum Vitae
14
          003-2                                       Conn. Gen. Stat. § 53-202(a); and
15                                                    Conn. Gen. Stat. § 53-202(c)
16
          003-3                                       Md. Criminal Law Code Ann. § 4-301;
17
                                                      Md. Criminal Law Code Ann. § 4-303; and
18                                                    Md. Pub. Safety §5-101(r)(2).
19
          003-4                                       Mass. Gen. Laws Ann. Ch. 140, § 131M
20
          003-5                                       N.J. Stat. Ann. § 2C:39-1w
21
22        003-6                                       N.Y. Penal Law §265.00, 22
23
          003-7                                       Haw. Rev. Stat. Ann §§ 134-1, 134-4, 134-8
24
25        003-8                                       Minn. Stat. Ann. §§ 624.172, subd. 7;
                                                      624.7131; and 624.7132, subd.1 and subd. 12
26
27        003-9                                       Va. Code Ann. §§ 18.2-308.2:01, 18.2-
                                                      308.2:2(G)
28
                                                             –9–
       PLAINTIFFS’ NOTICE OF LODGING OF PLAINTIFFS’ TRIAL EXHIBITS, DEPOSITION TRANSCRIPTS, AND DEPOSITION VIDEO; AND
                                                          APPENDIX
                                                CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 93 Filed 02/02/21 PageID.9681 Page 10 of 19




 1    Case Title: Miller v. Becerra, et al.                     Case No. 3:19-cv-01537-BENJ-JLB
 2
                                  INDEX OF PLAINTIFFS’ TRIAL EXHIBITS
 3
 4      EXH.       DATE           DATE     DESCRIPTION
        NO.        MARKED         ADMITTED
 5      004                                Declaration of James Curcuruto
 6                                         [and Exhibits 004-1 through 004-8]

 7      004-1                                       “‘AR’ Stands for Armalite” published May 23,
 8                                                  2011

 9      004-2                                       Sporting Arms and Ammunition (“SAAMI”)
10                                                  Glossary of Industry Terms for “automatic
                                                    action”
11
12      004-3                                       NSSF MSR History. 1990-2018 estimated US
                                                    firearm production – exports + imports of
13                                                  MSR/AR, AK Platform Semi-automatic Rifles
14                                                  and lowers
15      004-4                                       2013 NSSF MSR Comprehensive Consumer
16                                                  Report
17      004-5                                       NSSF Firearms Retailer Survey Report (2019)
18
        004-6                                       NSSF Sport Shooting Participation Survey
19
                                                    (2019)
20      004-7                                       National Shooting Sports Foundation Report,
                                                    NSSF-Adjusted NICS – Historical Monthly
21
                                                    Chart
22
        004-8                                       Firearm Production in the United States with
23
                                                    Firearm Import and Export Data
24
25       005                                        Declaration of Joseph Ostini
                                                    [and Exhibits 005-1 through 005-28]
26
27      005-1                                       Table of Firearms for Sale in the U.S. Market

28
                                                          – 10 –
     PLAINTIFFS’ NOTICE OF LODGING OF PLAINTIFFS’ TRIAL EXHIBITS, DEPOSITION TRANSCRIPTS, AND DEPOSITION VIDEO; AND
                                                        APPENDIX
                                              CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 93 Filed 02/02/21 PageID.9682 Page 11 of 19




 1    Case Title: Miller v. Becerra, et al.                     Case No. 3:19-cv-01537-BENJ-JLB
 2
                                  INDEX OF PLAINTIFFS’ TRIAL EXHIBITS
 3
 4      EXH.       DATE           DATE     DESCRIPTION
         NO.       MARKED         ADMITTED
 5      005-2                              Printout from website: The Biggest Gun
 6                                         Companies in the U.S. Market

 7      005-3                                       Printout from website: Ruger® SR22®
 8                                                  Threaded Barrel Kit-ShopRuger

 9      005-4                                       Printout from website: LLV-4 Competition
10                                                  Pistol Upper _ Volquartsen Firearms
11      005-5                                       Printout from website: Tactical Solutions Inc. -
12                                                  Products - BARRELS FOR RUGER® MARK
                                                    IV™ PISTOLS
13
14      005-6                                       Printout from website: Tactical Solutions Inc. -
                                                    Products - BARRELS FOR BROWNING®
15                                                  BUCK MARK® PISTOLS
16
        005-7                                       Printout from website: XD-M® Elite 4.5_
17                                                  OSP™ Threaded 9mm Handgun - Springfield
18                                                  Armory
19
        005-8                                       Printout from website: Beretta Pistols
20
        005-9                                       Printout from website: Lone Wolf Distributors _
21
                                                    Barrels
22
       005-10                                       Printout from website: Pistol Barrels For Sale _
23
                                                    Primary Arms
24
25     005-11                                       Printout from website: Double Diamond
                                                    Threaded Barrel _ Best Glock Accessories _
26                                                  GlockStore.com
27
28
                                                          – 11 –
     PLAINTIFFS’ NOTICE OF LODGING OF PLAINTIFFS’ TRIAL EXHIBITS, DEPOSITION TRANSCRIPTS, AND DEPOSITION VIDEO; AND
                                                        APPENDIX
                                              CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 93 Filed 02/02/21 PageID.9683 Page 12 of 19




 1    Case Title: Miller v. Becerra, et al.                     Case No. 3:19-cv-01537-BENJ-JLB
 2
                                  INDEX OF PLAINTIFFS’ TRIAL EXHIBITS
 3
 4      EXH. DATE                 DATE     DESCRIPTION
        NO.   MARKED              ADMITTED
 5     005-12                              Printout from website: About Us _ Best Glock
 6                                         Accessories _ GlockStore.com

 7     005-13                                       Printout from website: Glock _ KKM
 8
       005-14                                       Printout from website: 1911 threaded barrel -
 9                                                  MidwayUSA
10
       005-15                                       Printout from website: 1911 Threaded Barrel at
11                                                  Brownells
12
       005-16                                       Printout from website: Finding the right 22lr
13                                                  handgun for a child - The Mag Life
14
       005-17                                       Printout from website: Tactical Shotguns SALE
15                                                  - AtlanticFirearms.com
16
       005-18                                       Printout from website: The flawed and
17
                                                    misleading Donohue, Aneja, & Weber Study
18                                                  claiming right-to-carry laws increase violent
                                                    crime - Crime Prevention Research Center
19
20     005-19                                       Printout from website: Gun ownership remains
                                                    at 47%, but that probably underestimates the
21
                                                    true rate - Crime Prevention Research Center
22
       005-20                                       Printout from website: Active Shooter
23
                                                    Resources — FBI
24
25     005-21                                       Printout from website:
                                                    ACJS_Today_March_2015
26
27     005-22                                       Printout from website: Virginia CIUS2004.indb

28
                                                          – 12 –
     PLAINTIFFS’ NOTICE OF LODGING OF PLAINTIFFS’ TRIAL EXHIBITS, DEPOSITION TRANSCRIPTS, AND DEPOSITION VIDEO; AND
                                                        APPENDIX
                                              CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 93 Filed 02/02/21 PageID.9684 Page 13 of 19




 1    Case Title: Miller v. Becerra, et al.                     Case No. 3:19-cv-01537-BENJ-JLB
 2
                                  INDEX OF PLAINTIFFS’ TRIAL EXHIBITS
 3
 4      EXH. DATE                 DATE     DESCRIPTION
        NO.   MARKED              ADMITTED
 5     005-23                              Printout from website: FBI — Table 8 -
 6                                         Minnesota

 7     005-24                                       Printout from website: 2003 Virginia Richmond
 8
       005-25                                       Printout from website: 2009 Virginia Richmond
 9
10     005-26                                       Printout from website: 2006 Minnesota
11     005-27                                       Printout from website: FBI - Table 8 -
12                                                  Minnesota
       005-28                                       Printout from website: Spike in premeditated
13                                                  killing of police officers, changes in who is
14                                                  killing police - Crime Prevention Research
                                                    Center
15
16       006                                        Declaration of Nathan Siegel in Support of
                                                    Plaintiffs’ Supplemental Brief for Plaintiffs’
17
                                                    Motion for Preliminary Injunction
18
         007                                        Declaration of Kenneth Brown
19
                                                    [and Exhibit 007-1]
20
        007-1                                       California DOJ letter to Benelli dated June 23,
21
                                                    2003
22
23       008                                        Declaration of Jason Davis
                                                    [and Exhibit 008-2]
24
25      008-2                                       Email correspondence between Jason Davis,
                                                    Alison Merrilees and Steve Buford, California
26                                                  DOJ, dated September 18, 2009
27
28
                                                          – 13 –
     PLAINTIFFS’ NOTICE OF LODGING OF PLAINTIFFS’ TRIAL EXHIBITS, DEPOSITION TRANSCRIPTS, AND DEPOSITION VIDEO; AND
                                                        APPENDIX
                                              CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 93 Filed 02/02/21 PageID.9685 Page 14 of 19




 1    Case Title: Miller v. Becerra, et al.                     Case No. 3:19-cv-01537-BENJ-JLB
 2
                                  INDEX OF PLAINTIFFS’ TRIAL EXHIBITS
 3
 4      EXH.       DATE           DATE     DESCRIPTION
        NO.        MARKED         ADMITTED
 5      009                                Declaration of Allen Youngman in Support of
 6                                         Plaintiffs’ Motion for Preliminary Injunction

 7       010                                        Declaration of John Lott in Support of
 8                                                  Plaintiffs’ Motion for Preliminary Injunction
                                                    [and Exhibits 010-1 through 010-18]
 9
10      010-1                                       John R. Lott Curriculum Vitae
11      010-2                                       “Source and Use of Firearms Involved in
12                                                  Crimes: Survey of Prison Inmates, 2016” U.S.
                                                    Department of Justice, Office of Justice
13                                                  Programs; (2019) Mariel Alper and Lauren
14                                                  Glaze
15      010-3                                       “Rifles Used In San Bernardino Shooting Illegal
16                                                  Under State Law” The Wall Street Journal
17      010-4                                       “Mexico sets 1st half murder record, up 5.3%”
18                                                  Associated Press (2019); FBI Uniform Crime
                                                    Report for 2017
19
20      010-5                                       “2018 Crime in the United States” (Table 20);
                                                    FBI Criminal Justice Information Services
21
                                                    Division (2018)
22
        010-6                                       “Impact Evaluation of the Public Safety and
23
                                                    Recreational Firearms Use Protection Act of
24                                                  1994”; National Institute of Justice, United
25                                                  States Department of Justice (March 2017)

26
27
28
                                                          – 14 –
     PLAINTIFFS’ NOTICE OF LODGING OF PLAINTIFFS’ TRIAL EXHIBITS, DEPOSITION TRANSCRIPTS, AND DEPOSITION VIDEO; AND
                                                        APPENDIX
                                              CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 93 Filed 02/02/21 PageID.9686 Page 15 of 19




 1    Case Title: Miller v. Becerra, et al.                     Case No. 3:19-cv-01537-BENJ-JLB
 2
                                  INDEX OF PLAINTIFFS’ TRIAL EXHIBITS
 3
 4      EXH.       DATE           DATE     DESCRIPTION
         NO.       MARKED         ADMITTED
 5      010-7                              “Updated Assessment of the Federal Assault
 6                                         Weapons Ban: Impacts on Gun Markets and
                                           Gun Violence, 1994-2003” National Institute of
 7                                         Justice, United States Department of Justice
 8                                         (2004) Koper, et al.

 9      010-8                                       “Large-Capacity Magazines and the Casualty
10                                                  Counts in Mass Shootings: The Plausibility of
                                                    Linkages,” Justice Research Policy, Volume 17
11                                                  (2016) Kleck
12
        010-9                                       “An examination of the effects of concealed
13                                                  weapons laws and assault weapons ban on
14                                                  state-level murder rates, Applied Economics
                                                    Letters (2014) Gius
15
16     010-10                                       Relevant Excerpts from More Guns, Less
                                                    Crime, University of Chicago Press (2010) Lott
17
18     010-11                                       “Criminal Use of Assault Weapons and High-
                                                    Capacity Semiautomatic Firearms: An Updated
19                                                  Examination of Local and National Sources,”
20                                                  Journal of Urban Health (2018) Koper, et al.
21
       010-12                                       “Changes in US mass shooting deaths
22                                                  associated with the 1994-2004 federal assault
                                                    weapons ban: Analysis of open-source data,”
23
                                                    Trauma Acute Care Surgery (2018) DiMaggio,
24                                                  et al.
25
       010-13                                       “The impact of state and federal assault
26                                                  weapons bans on public mass shootings,”
                                                    Applied Economics Letters (2015) Guis
27
28
                                                          – 15 –
     PLAINTIFFS’ NOTICE OF LODGING OF PLAINTIFFS’ TRIAL EXHIBITS, DEPOSITION TRANSCRIPTS, AND DEPOSITION VIDEO; AND
                                                        APPENDIX
                                              CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 93 Filed 02/02/21 PageID.9687 Page 16 of 19




 1    Case Title: Miller v. Becerra, et al.                     Case No. 3:19-cv-01537-BENJ-JLB
 2
                                  INDEX OF PLAINTIFFS’ TRIAL EXHIBITS
 3
 4      EXH. DATE                 DATE     DESCRIPTION
        NO.   MARKED              ADMITTED
 5     010-14                              “Homicides in Mexico and the expiration of the
 6                                         U.S. federal assault weapons ban: a difference-
                                           in-discontinuities approach,” Journal of
 7                                         Economic Geography (2017) Chicoine
 8
       010-15                                       “Firearm Legislation and Firearm-Related
 9                                                  Fatalities in the United States,” JAMA Internal
10                                                  Medicine (2013) Fleegler, et al.

11     010-16                                       “The Impact of State Firearm Laws on
12                                                  Homicide and Suicide Deaths in the USA,
                                                    1991-2016: A Panel Study,” Journal of General
13                                                  Internal Medicine (2019) Siegel, et al.
14
       010-17                                       “Firearms Laws and the Reduction of Violence
15                                                  A Systematic Review,” American Journal of
16                                                  Preventative Medicine (2005) Hahn, et al.
17     010-18                                       “Effects of Bans on the Sale of Assault
18                                                  Weapons and High-Capacity Magazines on
                                                    Mass Shootings,” Gun Policy in America
19                                                  (2018) Rand Corporation
20
         011                                        Declaration of Adam Kraut in Support of
21
                                                    Plaintiffs’ Motion for Preliminary Injunction
22
         012                                        Declaration of Robert A. Margulies, M.D. in
23
                                                    Support of Plaintiffs’ Motion for Preliminary
24                                                  Injunction [and Exhibits 012-1 through 012-2]
25
        012-1                                       Curriculum Vitae, Robert A. Margulies, M.D.,
26                                                  MPH
27
28
                                                          – 16 –
     PLAINTIFFS’ NOTICE OF LODGING OF PLAINTIFFS’ TRIAL EXHIBITS, DEPOSITION TRANSCRIPTS, AND DEPOSITION VIDEO; AND
                                                        APPENDIX
                                              CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 93 Filed 02/02/21 PageID.9688 Page 17 of 19




 1    Case Title: Miller v. Becerra, et al.                     Case No. 3:19-cv-01537-BENJ-JLB
 2
                                  INDEX OF PLAINTIFFS’ TRIAL EXHIBITS
 3
 4      EXH.       DATE           DATE     DESCRIPTION
         NO.       MARKED         ADMITTED
 5      012-2                              Excerpts from Di Maio, Gunshot Wounds,
 6                                         Practical Aspects of Firearms, Ballistics, and
                                           Forensic Techniques (Second Ed. 1999)
 7
 8       013                                        Declaration of Plaintiff James Miller in
                                                    Support of Plaintiffs’ Motion for Preliminary
 9                                                  Injunction
10
         014                                        Declaration of Plaintiff Wendy Hauffen in
11                                                  Support of Plaintiffs’ Motion for Preliminary
12                                                  Injunction [and Exhibit 014-1]
13      014-1                                       Article entitled ““Female Gun Owners: We
14                                                  Prefer the AR-15” published at the Washington
                                                    Free Beacon on November 10, 2019
15
16       015                                        Declaration of Plaintiff Ryan Peterson in
                                                    Support of Plaintiffs’ Motion for Preliminary
17                                                  Injunction
18
         016                                        Declaration of Plaintiff John Phillips in
19
                                                    Support of Plaintiffs’ Motion for Preliminary
20                                                  Injunction
21
         017                                        Declaration of Plaintiff Neil Rutherford in
22                                                  Support of Plaintiffs’ Motion for Preliminary
                                                    Injunction
23
24       018                                        Declaration of Plaintiff Adrian Sevilla in
25                                                  Support of Plaintiffs’ Motion for Preliminary
                                                    Injunction
26
27
28
                                                          – 17 –
     PLAINTIFFS’ NOTICE OF LODGING OF PLAINTIFFS’ TRIAL EXHIBITS, DEPOSITION TRANSCRIPTS, AND DEPOSITION VIDEO; AND
                                                        APPENDIX
                                              CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 93 Filed 02/02/21 PageID.9689 Page 18 of 19




 1    Case Title: Miller v. Becerra, et al.                     Case No. 3:19-cv-01537-BENJ-JLB
 2
                                  INDEX OF PLAINTIFFS’ TRIAL EXHIBITS
 3
 4      EXH.       DATE           DATE     DESCRIPTION
        NO.        MARKED         ADMITTED
 5      019                                Declaration of Plaintiff Michael A. Schwartz
 6                                         in Support of Plaintiffs’ Motion for Preliminary
                                           Injunction
 7
 8       020                                        Declaration of Gene Hoffman in Support of
                                                    Plaintiffs’ Motion for Preliminary Injunction
 9
10       021                                        Declaration of Alan Gottlieb in Support of
                                                    Plaintiffs’ Motion for Preliminary Injunction
11
12       022                                        Declaration of Brandon Combs in Support of
                                                    Plaintiffs’ Motion for Preliminary Injunction
13
14       023                                        Declaration of Brandon Combs in Support of
                                                    Plaintiffs’ Supplemental Brief for Plaintiffs’
15                                                  Motion for Preliminary Injunction [and Exhibit
16                                                  023-1]
17      023-1                                       California DOJ, July 11, 2018 Response Letter
18                                                  to Brandon Combs With Records
19
         024                                        State of California Budget Change Proposal FY
20                                                  2017-2018
21
         025                                        Notice of Deposition of Lucy P. Allen [FRCP
22                                                  30]
23
         026                                        Expert Report of Lucy P. Allen, Rupp. v.
24                                                  Becerra, Case No. 8:17-cv-00746-JLS-JDE
25                                                  (C.D. Cal.) filed 3/25/19

26       027                                        Article, “Meet the two men who chased the
27                                                  gunman in Sutherland Springs shootings,”
                                                    Austin American-Statesman, Nov. 6, 2017
28
                                                          – 18 –
     PLAINTIFFS’ NOTICE OF LODGING OF PLAINTIFFS’ TRIAL EXHIBITS, DEPOSITION TRANSCRIPTS, AND DEPOSITION VIDEO; AND
                                                        APPENDIX
                                              CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 93 Filed 02/02/21 PageID.9690 Page 19 of 19




 1    Case Title: Miller v. Becerra, et al.                     Case No. 3:19-cv-01537-BENJ-JLB
 2
                                  INDEX OF PLAINTIFFS’ TRIAL EXHIBITS
 3
 4      EXH.       DATE           DATE     DESCRIPTION
        NO.        MARKED         ADMITTED
 5      028                                Cal. Penal Code § 30510 (from Cal. Legislative
 6                                         Information Website)

 7       029                                        Article, “Gunman kills 3, shoots self at UPS
 8                                                  building in SF,” San Francisco Chronicle, June
                                                    17, 2017
 9
10       030                                        Article, “Police: UPS shooter in San Francisco
                                                    armed with stolen guns,” Associated Press, June
11                                                  23, 2017
12
         031                                        Virginia Tech Review Panel: Mass Shootings at
13                                                  Virginia Tech, April 16, 2007, Report of the
14                                                  Review Panel Presented to Governor Kaine,
                                                    Commonwealth of Virginia, Aug. 2007
15
16       032                                        Declaration of John Lott in Support of
                                                    Plaintiffs’ Memorandum in Opposition to
17                                                  Defendants’ Daubert Motion to Preclude
18                                                  Testimony of John R. Lott Jr. [and Exhibits 1-
                                                    4], filed 1/20/2021
19
20
21
22
23
24
25
26
27
28
                                                          – 19 –
     PLAINTIFFS’ NOTICE OF LODGING OF PLAINTIFFS’ TRIAL EXHIBITS, DEPOSITION TRANSCRIPTS, AND DEPOSITION VIDEO; AND
                                                        APPENDIX
                                              CASE NO. 3:19-cv-01537-BEN-JLB
